Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 10 are drawn to a method for a psychopathology latent factor analysis, which is within the four statutory categories (i.e., a process). Claims 11 - 15 are drawn to a system for a psychopathology latent factor analysis, which is within the four statutory categories (i.e., machine). Claims 16 - 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for a psychopathology latent factor analysis, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A computer-implemented psychopathology latent factor analysis method executed by one or more processors, the method comprising: 
obtaining psychological data comprising responses from a plurality of users to a plurality of different psychological assessment batteries, each response being associated with an anonymized user identifier, an assessment battery, and a prompt from the respective assessment battery; 
generating, using the psychological data, a psychopathological analysis data structure (PADS) by arranging the responses into a data matrix comprising a first dimension representing anonymized user identifiers, a second dimension representing assessment batteries, and a third dimension representing prompts; 
applying a latent factor analysis algorithm to the PADS to obtain a psychopathological latent factor space (PLFS) representing a reduced set of basis factors common to multiple psychopathological disorders; 
generating, from the reduced set of basis factors, a latent factor graph comprising a first set of nodes representing the basis factors linked, by respective edges, to a second set of nodes representing the psychopathological disorders; and 
outputting the latent factor graph.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because obtaining psychological data to generate a data matrix including three dimensions, applying a latent factor algorithm to obtain a space representing a reduced set of basis factors common to disorders, and generating from the space, a latent factor graph including a set of basis factor nodes linked by edges to a second set of psychopathological disorder nodes  is an observation/evaluation/judgment/analysis that can be performed in the human mind; and/or a (b) “a mathematical concept” because obtaining psychological data to generate a data matrix including three dimensions, applying a latent factor algorithm to obtain a space representing a reduced set of basis factors common to disorders, and generating from the space, a latent factor graph including a set of basis factor nodes linked by edges to a second set of psychopathological disorder nodes under its broadest reasonable interpretation represents mathematical relationships, mathematical formulas/equations, and/or mathematical calculations, but for the recitation of generic computer components (i.e. a processor). Any limitations not identified above as part of the mental process/ mathematical concept are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 11, because the only difference between Claims 1 and 11 is that Claim 1 recites a method, whereas Claim 11 recites a system with a processor and a data store, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 16 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 16 is that Claim 1 recites a method, whereas Claim 16 recites a computer program product. 
Dependent claims 2-10, 11-15, and 17-20 include other limitations for example claims 2 and 10 further recites details as to content of the batteries, claims 3, 12, and 17 further recite additional details regarding the algorithm, claims 4, 7, 15, and 20 further recites additional details regarding the patient identifiers, claims 5, 13, and 18 further recite that the latent factor space identifies correlations between basis factors and the psychopathological disorders, claims 6, 14, and 19 further recite that the thickness of an edge is representative of correlation strength, claim 8 further recites the additional step of using the PLFS to determine a potential diagnosis for a patient identifier, claim 9 further recites a patient identifier is represented as a node on the graph; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 11, and 16.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. A computer-implemented psychopathology latent factor analysis method executed by one or more processors, the method comprising: 
obtaining psychological data comprising responses from a plurality of users to a plurality of different psychological assessment batteries, each response being associated with an anonymized user identifier, an assessment battery, and a prompt from the respective assessment battery; 
generating, using the psychological data, a psychopathological analysis data structure (PADS) by arranging the responses into a data matrix comprising a first dimension representing anonymized user identifiers, a second dimension representing assessment batteries, and a third dimension representing prompts; 
applying a latent factor analysis algorithm to the PADS to obtain a psychopathological latent factor space (PLFS) representing a reduced set of basis factors common to multiple psychopathological disorders; 
generating, from the reduced set of basis factors, a latent factor graph comprising a first set of nodes representing the basis factors linked, by respective edges, to a second set of nodes representing the psychopathological disorders; and 
outputting the latent factor graph (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining psychological data to generate a data matrix including three dimensions, applying a latent factor algorithm to obtain a space representing a reduced set of basis factors common to disorders, and generating from the space, a latent factor graph including a set of basis factor nodes linked by edges to a second set of psychopathological disorder nodes by utilizing a general purpose processor and data store;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0059]-[0073] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor and data store) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting the latent factor graph – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “A computer-implemented psychopathology latent factor analysis method”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 1 and analogous independent claims 11 and 16 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-10, 11-15, and 17-20 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claims 2 and 10 further recites details as to content of the batteries (merely further limiting the abstract idea). 
Claims 3, 12, and 17 further recite additional details regarding the algorithm (merely further limiting the abstract idea). 
Claims 4, 7, 15, and 20 further recites additional details regarding the patient identifiers (merely further limiting the abstract idea). 
Claims 5, 13, and 18 further recite that the latent factor space identifies correlations between basis factors and the psychopathological disorders (merely further limiting the abstract idea). 
Claim 6, 14, and 19 further recite that the thickness of an edge is representative of correlation strength (merely further limiting the abstract idea). 
Claim 8 further recites the additional step of using the PLFS to determine a potential diagnosis for a patient identifier (merely further limiting the abstract idea). 
Claim 9 further recites a patient identifier is represented as a node on the graph (merely further limiting the abstract idea).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0059]-[0073] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining psychological data to generate a data matrix including three dimensions, applying a latent factor algorithm to obtain a space representing a reduced set of basis factors common to disorders, and generating from the space, a latent factor graph including a set of basis factor nodes linked by edges to a second set of psychopathological disorder nodes by utilizing a general purpose processor and data store;
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting the latent factor graph – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “A computer-implemented psychopathology latent factor analysis method”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor and data store. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Examiner’s Note
The claims filed 6/10/20 are patentably distinguishable from the prior art of record. Every element of the claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is no teaching, suggestion, or motivation to combine the below references in references themselves or knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record US 2013/0224117 to Royall et al (hereinafter Royall) generally discloses a latent variable system implemented by a processor to identify or diagnose cognitive disorders by utilizing psychological data from a plurality of different psychological assessment batteries, applying a latent factor analysis algorithm to the obtained data to obtain a reduced set of basis factors to aid in diagnosing a patient. However, Royall does not specifically disclose that each response is associated with an anonymized user identifier, an assessment battery, and a prompt from the respective assessment battery; generating, using the psychological data, a psychopathological analysis data structure (PADS) by arranging the responses into a data matrix comprising a first dimension representing anonymized user identifiers, a second dimension representing assessment batteries, and a third dimension representing prompts; generating and outputting, from the reduced set of basis factors, a latent factor graph comprising a first set of nodes representing the basis factors linked, by respective edges, to a second set of nodes representing the psychopathological disorders.
US 2021/0319899 to Liu et al (hereinafter Liu) generally discloses an alternative computerized system for determining a mental health indication of a user by training a machine learning model on a received set of answers to a set of mental health questionnaires of a patient population by processing the answers to the questions using an unsupervised machine learning models that utilize clustering methods to reduce dimensionality and then running the trained machine learning model on the data set of a user to create a mental health indication of the user. However, Liu does not make up for all of the deficiencies of Royall.
Sonabend et al, Integrating questionnaire measures for transdiagnostic psychiatric phenotyping using word2vec, 8/3/2020, PLOS One (hereinafter Sonabend) generally discloses an alternative computerized system for determining a correlation between answers to questionnaires by a population of patients to the presence of absence of axis 1 disorders including transforming the answers to questionnaires of the population of patients into word embeddings, i.e., numeric  vectors preserving semantic and syntactic meaning, performing principal component analysis to determine the correlations and generate symptom profiles. However, Sonabend does not make up for all of the deficiencies of Royall.
Even if each and every element of the present invention were taught individually by the aforementioned references, combining the references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686